IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00172-CV

M&J BRAZOS VALLEY PROPERTY
HOLDINGS, LTD., AND MARK HOMEYER,
                                                            Appellants
v.

CHRISTOPHER AND KATIE STAVINOHA,
                                                            Appellees


                            From the 21st District Court
                              Burleson County, Texas
                               Trial Court No. 27,466


                                       ORDER

       This appeal was referred to mediation on October 24, 2018. The mediation was

ordered to take place within 30 days after the date of the Order.

       The mediator has requested an extension of time to complete the mediation. That

request is granted. Mediation in this appeal must be completed within 60 days after the

date of this order. All other terms and conditions of the October 24, 2018 order remain

in effect.

                                         PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed November 7, 2018




M&J Brazos Valley Property Holdings, LTD. v. Stavinoha   Page 2